Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Status of claims
The amendment filed on 03/09/2021 is acknowledged. Claims 1-19, 22, 27, 29, 32, 34, 35, and 37 have been canceled and claims 30, 31, and 39-41 have been withdrawn. Claims 20, 21, 23-26, 28, 33, 36, 38, and 42 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitates the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 21, 23-26, 28, 33, 36, 38, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hentrich et al. (DE 10 2007 053 616 A1) in view of Hentrich et al. (US 2008/0233071 A1).
Hentrich et al. teach hair styling agent such as hair gel containing 1-15% and 5-10%by total weight of at least one hydrophobicized silica very particular preferred VM-2270 (the same claimed hydrophobic silica aerogel particle and thus has the same claimed treatment and properties of claims 21, 23-26, and 42), 1-98.9% by total weight 
Hentrich et al. do not specify: i) the exact same weight percentages of hydrophobic silica aerogel particle in claim 28 (from about 0.5 to about 3%) and fatty substances (less than about 5% by total weight in claim 20 and 0% in claim 38); and ii) the weight percentage of fixing polymer in claim 20 and the weight percentage of water (greater than or equal to about 5% by total weight in claim 20 and from about 5 to about 98% by weight in claim 36).
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection or where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties
The claimed range of hydrophobic silica aerogel particle in claim 28 is from about 0.5 to about 3% by weight and the range of hydrophobic silica aerogel particle taught in the prior art is 1-15% by weight and therefor, overlaps with the claimed range.
The claimed range of fatty substances is less than about 5% by total weight in claim 20 and the range of fatty substances taught in the prior art is 1-98.9% by weight and therefor, overlaps with the claimed range.

The secondly deficiency is cured by Hentrich et al. (US 2008/0233071 A1) who teach a composition comprising hydrophobic silica particles and 6-10% by total weight of film-forming polymer such as polyvinylpyrrolidone for temporary shaping of keratin fibers and 70-90% by weight of water (entire reference, especially abstract, paragraph 19, 22, 26, and 30-35).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hentrich et al. and Hentrich et al. (US 2008/0233071 A1) to specify the weight percentage of fixing polymer in the composition taught by Hentrich et al. being 6-10% by total weight. Incorporating 6-10% by total weight of fixing polymer in a composition comprising hydrophobic silica particles for temporary shaping hair (styling) was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hentrich et al. and Hentrich et al. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/09/2021, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612